Reasons for Allowance
Claims 1-3 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s claimed inventions in claim 1 specifically recite that specific percentage of the display pixels of the at least one row of display pixels are coupled to the first bias lines, and the rest of the display pixels of the at least one row of display pixels are coupled to the second bias line. The specific percentage being more than 1%  and being less than 50%. 
Examiner conducted search to find these teachings from the prior arts given the structural limitations of pixels already recited in claim 1. Examiner could not find prior arts that would teach these limitations alone or in combination. 
Shimoshikiryoh (PGPUG 2009/0002585 A1) – Shimoshikiryoh teaches similar pixel structure as shown in Fig. 4 of Applicant’s claimed invention. However, Shimoshikiryoh only teaches all of the pixels in the same row connecting to the same gate line and does not specifically teach the percentage being less than 40%.
Chung et al (PGPUB 2009/0322660 A1) – Chung teaches similar pixel structure as shown in Fig. 4 of Applicant’s claimed invention. Chung only teaches half of the pixels in the same row  connecting to the common voltage line and does not specifically teach the percentage being less than 40%.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691